DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           GEORGE MARTIN,
                              Appellant,

                                     v.

                   EDEL WEISS ELDEMIRE-MARTIN,
                             Appellee.

                              No. 4D19-3398

                           [November 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE 15-2351 (37).

  George Odom, Jr. of Dixon & Odom, Fort Lauderdale, and Valerie
Small-Williams of the Law Office of Valerie Small-Williams, Fort
Lauderdale, for appellant.

   No appearance for appellee.

KUNTZ, J.

    The Former Husband appeals the circuit court’s writ of bodily
attachment and order finding him in contempt for failure to pay lump-sum
alimony. We agree with the circuit court’s conclusion that the Former
Husband had notice of the hearing. But because the Former Husband did
not attend the hearing, the circuit court had to satisfy the requirements of
Florida Family Law Rule of Procedure 12.615(c)(2)(B). The rule states that
if the contemnor fails to appear for the contempt hearing, then the court
shall

      set a reasonable purge amount based on the individual
      circumstances of the parties. The court may issue a writ of
      bodily attachment and direct that, upon execution of the writ
      of bodily attachment, the alleged contemnor be brought before
      the court within 48 hours for a hearing on whether the alleged
      contemnor has the present ability to pay support and, if so,
      whether the failure to pay such support is willful.
Id. The circuit court set a purge amount of $621,075.00 but did not
consider whether this amount was “a reasonable purge amount based on
the individual circumstances of the parties.” See id.; see also Lowe v.
Lowe, 948 So. 2d 836, 838 (Fla. 4th 2007) (holding the purge amount was
reasonable based on the parties’ individual circumstances). As a result,
we reverse the court’s writ of bodily attachment and remand for further
proceedings.

  Reversed and remanded.

GROSS and MAY, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2